Citation Nr: 1750787	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to June 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is retained by the RO in Phoenix, Arizona. 

This case was previously before the Board in September 2016 when it was remanded for additional development.  Thereafter, in an June 2017 rating decision, the RO increased the Veteran's initial rating for his service-connected bilateral lower extremity peripheral neuropathy to 40 percent each.  The appeal continues as this was not a complete grant of benefits.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The issues of entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities, entitlement to service connection for an eye disability as secondary to service-connected diabetes mellitus, Type II, entitlement to service-connection for a bilateral knee disability, and whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension have been raised by the record in an October 2017 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's right lower extremity sciatic neuropathy has resulted in no more than moderately severe incomplete paralysis during the appeal period.

2. The Veteran's left lower extremity sciatic neuropathy has resulted in no more than moderately severe incomplete paralysis during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2017).

2. The criteria for an initial rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in September 2016 for additional development, including to obtain an additional VA examination.  The Board finds that there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

In deciding this appeal, the Board has considered whether separate ratings for additional periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 
Under 38 C.F.R. § 4.124a , the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2017).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  Neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran was assigned an initial 40 percent disability rating for each lower extremity based on incomplete paralysis of the sciatic nerve.  

Incomplete paralysis of the sciatic nerve warrants a 40 percent evaluation when moderately severe and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

The Veteran's treatment records show that he is prescribed both an oral medication and topical cream for neuropathy pain.  

During a December 2011 diabetic peripheral neuropathy examination, the Veteran reported a sensation of tingling in all toes which is constant and bilateral.  The Veteran endorsed mild paresthesias and/or dysthesias but no pain or numbness in his bilateral lower extremities.  Strength testing and deep tendon reflexes were normal bilaterally but there was decreased vibration sensation on the right lower extremity.  There was no muscle atrophy and no trophic changes were noted.  The examiner indicated that vibration was decreased to right ankle and the right great toe, monofilament was decreased to both feet, and he was unable to obtain any reflexes.      

During a January 2013 podiatry consultation, the Veteran reported numbness and tingling to his feet.  Protective sensation was absent based on monofilament testing.  Muscle strength was 5 out of 5 in all quadrants and no gross deformities were noted.

An April 2014 treatment record notes "chronic neuropathy pain" related to diabetes mellitus.  

Treatment records from May 2016 indicate that the Veteran reported bilateral upper extremity neuropathy and denied neuropathy in the feet.  Manual muscle testing of the lower extremities showed fair results.  

In December 2016, the Veteran reported neuropathy in his feet but stated that lido cream helps.  

Treatment records from January 2017 note that the Veteran complained of numbness in his feet due to neuropathy.  

During a May 2017 VA examination, the examiner noted the onset of the Veteran's symptoms in 2010.  The Veteran reported "pins and needles" feelings on the dorsum of the feet that are painful.  He stated that the plantar surfaces of each foot were not initially involved but that the feeling extended into all toes of each foot within a year of onset.  The Veteran was taking medication to help control the feeling but it does not completely eliminate it.  The Veteran reported that the feeling has worsened in the last 7 years.  The symptoms endorsed by the Veteran include constant moderate pain in both lower extremities and moderate paresthesias and/or dysthesias in both lower extremities.  A neurological examination strength testing was normal for both lower extremities.  Deep tendon reflexes were decreased, light touch/monofilament testing was normal, and there was no muscle atrophy.  There was also no evidence of trophic changes attributable to diabetic peripheral neuropathy.  The examiner diagnosed moderately severe incomplete paralysis in the bilateral lower extremities.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The sensation to light touch on the bilateral upper thighs was normal.     

Given the above, the Board finds that the totally of evidence establishes that the Veteran's sciatic neuropathy of the right and left lower extremities has resulted in no more than moderately severe incomplete paralysis during the appeal period.  Indeed, during the December 2011 VA examination, the Veteran's symptoms were described as "mild".  Further, although he had decreased vibration sensation and deep tendon reflexes were decreased, strength testing was normal throughout the appeal period and there is no evidence of muscle atrophy.  The Veteran's symptomatology is primarily sensory in nature.  Thus, an initial rating in excess of 40 percent for peripheral neuropathy in the lower extremities is not warranted.

The Board again notes that the regulations do not define moderate severe or severe.  However, the Disability Benefits Questionnaire (DBQ) completed by the 2017 by the examiner specified that the Veteran's symptoms were moderately severe as opposed to severe.  The DBQ was completed by a medical professional who formulated that conclusion based on a physical examination, review of the record, and interview of the Veteran.  The Board has no basis to contradict the conclusion made by the examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  As discussed above, the evidence shows that the Veteran's neurological impairment of the lower extremities involves the sciatic nerve.  It is also noteworthy that no other diagnostic code provides for higher ratings and to assign additional separate ratings under other diagnostic codes pertaining to the peripheral nerves of the lower extremities would constitute prohibited pyramiding as the Veteran would be compensated twice for the same symptomatology in his lower extremities, namely numbness and locally impaired sensation, already used to support the initial ratings that he has been assigned.  See 38 C.F.R. § 4.14.  

Therefore in absence of evidence that demonstrates greater than moderately severe severity for peripheral neuropathy in the bilateral lower extremities, ratings in excess of 40 percent are precluded for each of these disabilities.  Thus the preponderance of the evidence is against the claims for an initial rating higher than 40 percent for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 40 percent disabling for right lower extremity peripheral neuropathy is denied.

An initial rating in excess of 40 percent disabling for left lower extremity peripheral neuropathy is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


